Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5. (Amended) The machine according to claim [[4]] 1, 					

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1.
Claim 1 recites a machine for preparing and dispensing espresso coffee, comprising: a processing device for calculating in real time, for each brewed expresso coffee, a brew ratio corresponding to a ratio between said mass of the amount of ground coffee as measured by the first weighing device and said mass of the brewed 
Claim 11 recites, a method for preparing and dispensing an espresso coffee comprising: while each espresso coffee is being brewed, measuring the mass of the brewed espresso coffee and using a processor to calculate in real time a value of a current brew ratio between the measured mass of the amount of ground coffee and a measured mass of the brewed espresso coffee; and notifying an operator upon reaching of a predetermined brew ratio between the measured mass of the amount of ground coffee and measured mass of the brewed espresso coffee.
Claim 17 recites a machine for preparing and dispensing espresso coffee, comprising: a dispenser from which a mass of brewed espresso coffee is dispensed; a processor configured to determine in real time, for each brewed expresso coffee, a brew ratio corresponding to a ratio between the mass of an amount of ground coffee as measured by the first weighing device to be used for preparing the espresso coffee and the mass of the brewed espresso coffee dispensed from the dispenser as measured by the second weighing device and for controlling dispensing of the brewed espresso coffee in accordance with the brew ratio; and a memory configured to store the value of one or more brew ratios which the closest prior art of record of Llopis (WO 2015/055342), Eugster (US 6,067,894) and Nosler (US 2009/0095165) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/25/2021